Citation Nr: 1709283	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-27 091	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part addressed the evaluations assigned to diabetes and posttraumatic stress disorder (PTSD). 

In October 2015, the Board decided the diabetes and PTSD claims, but remanded the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied entitlement to TDIU in August 2016.

 
FINDING OF FACT

The Veteran failed to complete a VA Form 21-8940 and the evidence is insufficient to establish that he is unemployable as a result of service-connected disabilities.


CONCLUSION OF LAW

The requirements for establishing entitlement to a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by letters in February 2011 and May 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Agency of Original Jurisdiction (AOJ) provided VCAA notice regarding what is needed to substantiate a claim for TDIU in May 2016 and asked the Veteran to complete a VA Form 21-8940.  However, the Veteran did not submit the completed form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may   or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single 
body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  Id. 

Here, the Veteran is currently service-connected for recurrent pilonidal cyst with fistulas, scarring, and sphincter impairment, rated as 30 percent disabling; post traumatic stress disorder (PTSD), rated as 30 percent disabling; diabetes with bilateral lower extremity peripheral neuropathy, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; residuals from a shell fragment wound to   the left mid-calf, rated as zero percent disabling; and bilateral hearing loss, rated     as zero percent disabling.  His combined disability rating is 70 percent.  His PTSD and tinnitus were incurred as a result of combat related activity and combined to 40 percent under 38 C.F.R. § 4.25.  Accordingly, he meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

The question in a TDIU claim is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As discussed above, however, the Veteran did not complete VA Form 21- 8940       as requested in May 2016.  While failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of information as to    the Veteran's employment history, educational history and training, and income information necessary to address a claim for TDIU.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it    in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

While the Veteran's 2012 PTSD examination noted the Veteran's report of being retired for 10 years due to his diabetes, there is no evidence indicating the Veteran's employment status since 2012.  His failure to complete the VA Form 21-8940 leaves the Board without the ability to request information from his prior employers as to his reason for leaving and leaves the Board without information as to whether the Veteran has since obtained some form of gainful employment.  Although the Veteran reported why he stopped working, none of the 2012 VA examiners indicated the Veteran was unemployable as a result of service connected disabilities.

In sum, the Veteran has failed to cooperate with VA's attempts to develop the  claim for TDIU that was raised by the record, and has not provided the information requested to permit adequate adjudication of the TDIU claim.  Accordingly, due to lack of cooperation of the Veteran, the evidence is insufficient to determine whether he is unemployable due to service-connected disabilities.  Thus, the claim for TDIU must be denied.  See Wood, 1 Vet. App. at 193.  


ORDER

Entitlement to TDIU is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


